                                                              Case 1:19-cr-00260-NONE-SKO Document 30 Filed 08/24/20 Page 1 of 2

                                                          1     MICHAEL McKNEELY (State Bar No. 214896)
                                                                2300 Tulare Street, Suite 115
                                                          2     Fresno, California 93721
                                                                Telephone: (559) 443-7442
                                                          3     Facsimile: (559) 860-0150
                                                                mike@fresnocriminalattorney.com
                                                          4
                                                                Attorney for Defendant
                                                          5     CESAR PENA
                                                          6

                                                          7

                                                         8                           IN THE UNITED STATES DISTRICT COURT
                                                          9                                EASTERN DISTRICT OF CALIFORNIA
                                                         10

                                                         11     UNITED STATES OF AMERICA,                    Case No.     1:19-cr-00260-NONE-SKO
                                                         12                   Plaintiff,                     STIPULATION AND ORDER TO
                     2300 TULARE STREET, SUITE 115




                                                                                                             VACATE STATUS CONFERENCE AND
                      CRIMINAL DEFENSE ATT ORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13            v.                                    CALENDAR A CHANGE OF PLEA
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                                                                             HEARING
                                                         14     CESAR PENA,
                                                         15                   Defendant.
                                                         16

                                                         17                                         STIPULATION
                                                         18           This matter is currently scheduled for a status conference on October 19, 2020 at
                                                         19    2:00 p.m. before the Honorable Sheila Oberto. Counsel and the Defendant now desire to
                                                         20    vacate this scheduling conference and instead calendar the matter for plea hearing on
                                                         21    October 2, 2020 at 10:00 a.m. before United States District Court Judge Dale Drozd.
                                                         22    Time has previously been excluded through October 19, 2020, but the parties continue
                                                         23    to agree that time under the Speedy Trial Act shall be excluded through October 2,
                                                         24    2020, in the interests of justice, including but not limited to, the need for effective
                                                         25    defense preparation and defense investigation pursuant to 18 U.S.C. §§ 3161(h)(7)(A)
                                                         26    and 3161(h)(7)(B)(i) and (iv).
                                                         27    ////
                                                         28    ////

                                                                Stipulation And Proposed Order To Vacate Status Conference And                           -1-
                                                                Calendar A Change Of Plea Hearing
                                                              Case 1:19-cr-00260-NONE-SKO Document 30 Filed 08/24/20 Page 2 of 2

                                                          1     DATED: August 21, 2020               McGREGOR W. SCOTT
                                                                                                     United States Attorney
                                                          2
                                                                                                          s/ Jessica A. Massey (by authorization)
                                                          3
                                                                                                          JESSICA A. MASSEY
                                                          4                                               Assistant United States Attorney

                                                          5

                                                          6     DATED: August 21, 2020
                                                                                                     By: s/ Michael McKneely
                                                          7                                              MICHAEL McKNEELY
                                                         8                                               Attorney for Cesar Pena

                                                          9                                        ORDER

                                                         10    IT IS SO ORDERED.

                                                         11       Dated:   August 24, 2020
                                                                                                        UNITED STATES DISTRICT JUDGE
                                                         12
                     2300 TULARE STREET, SUITE 115
                      CRIMINAL DEFENSE ATT ORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28


                                                                Stipulation And Proposed Order To Vacate Status Conference And                      -2-
                                                                Calendar A Change Of Plea Hearing
